Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-10, 12, 13, 15-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Herman et al. (United States Patent Application Publication US 2016/0343237), Herman, in view of Grabau et al. (United States Patent Application Publication US 2016/0134794), hereinafter Grabau.

Regarding claim 1, Herman teaches a battery-operated, wireless, power-saving sensor, comprising: a detector for detecting a condition occurring proximate to the sensor; (Fig. 1 “Env. Sensor” [0032] “The sensor 60 may include an environmental sensor 61, such as a temperature sensor, smoke sensor, carbon monoxide sensor, motion sensor, accelerometer, proximity sensor, passive infrared (PIR) sensor, magnetic field sensor, radio frequency (RF) sensor, light sensor, humidity sensor, or any other suitable environmental sensor, that obtains a corresponding type of information about the environment in which the sensor 60 is located.” [0036] “One or more sensors 71, 72 may communicate via a local network 70, such as a Wi-Fi or other suitable network, with each other and/or with a controller 73. A mobile device 75 may have one or more sensors 28 (as shown in FIG. 4 and discussed below), and may communicate with the controller 73 and or the sensors 71, 72via the local network 70.” One or more sensors and a mobile device having one or more sensors detects the environmental information near the sensors.)
a memory for storing processor-executable instructions; ([0032] “The processor 64 may execute instructions stored on a computer readable memory 65.”)
a transmitter for sending a wireless signal to a control unit; a receiver for receiving wireless signals from the control unit; ([0032] “A communication interface 63, such as a Wi-Fi or other wireless interface, Ethernet or other local network interface, or the like may allow for communication by the sensor 60 with other devices.” [0037] “One or more of the sensors 28 of the mobile device 75, may communicate via a local network 70 with the controller 73 and/or the one or more sensors 71, 72.” [0093] “The location request signal and the location signal can be Bluetooth signals, Bluetooth Low Energy (BTLE) signals, radio frequency (RF) signals, near field communications (NFC) signals, and the like.” A communication interface, such as a Wi-Fi, Ethernet, Bluetooth, RF, and NFC, transmit data collected by the mobile device and sensors to the controller. The controller also sends configure the sensors and command to change the operating modes. Thus, the communication interface and the network interface communicates to the controller using a wireless network.) and 
a processer ([0032] “A processor 64 may receive and analyze data obtained by the sensor 61, control operation of other components of the sensor 60, and process communication between the sensor and other devices. The processor 64 may execute instructions stored on a computer readable memory 65.”) coupled to the detector, the memory, the receiver and the transmitter, for executing the processor-executable instructions that causes the sensor to: 
receive, by the processor via the receiver, a first signal from the control unit; and 
in response to receiving the first signal, transition, by the processor, the sensor from an enabled state to a disabled state; ([0069] “The controller 73 may change the mode of the security system according to, for example, whether the mobile device 75 is within a predetermined area, a home, and/or a building.” [0122] “the security system may change the operating mode (e.g., from away mode to home mode).” The controller connected with the sensor through the network change the operating mode of the security system, which includes the sensors and sensors of the mobile devices. Thus, in response to the signal or command received from the controller, the operating mode of the sensors and the security system are transitioned from the home mode to the away mode.)
wherein in the enabled state the sensor will transmit via the transmitter the wireless signal to the control unit in response to the detector having detected detecting the condition occurring proximate to the sensor, ([0121] “the mobile device 75…may transmit the captured data when the security system is in, for example, the stay mode, the away mode, and the vacation mode.” FIG. 5 120 “Determining whether a mobile device is located within a predetermined range of the security” 130 “Receiving sensor data collected by the mobile device according to the determined operating mode of the security system and the determined location of the mobile device.” In the stay mode, away mode, and the vacation mode, which is interpreted as in the enabled state, data from the sensor is transmitted via the interface using the wireless network, which is interpreted as the sensor will transmit via the transmitter the wireless signals. Data is collected by the sensors, which detect the condition occurring proximate to the sensor.)
in the disabled state the sensor will not transmit via the transmitter the wireless signal to the control unit in response to the detector detecting the condition occurring proximate to the sensor, ([0121] “when the security system is in the home mode, the mobile device 75 may not transmit captured data from the sensors 28 to the security system.” In the home mode, which is interpreted as the disabled state, the mobile device may not transmit the data from the sensors, which is interpreted as the sensor will not transmit via the transmitter the wireless signal to the control unit. Furthermore, the capture data from the sensor is interpreted as in response to the detector detecting the condition occurring proximate to the sensor.)
However, Herman does not teach in both the enabled state and the disabled state the sensor will cause itself to periodically transmit via the transmitter to the control unit a heartbeat signal.
Grabau teaches in both the enabled state and the disabled state the sensor will cause itself to periodically transmit via the transmitter to the control unit a heartbeat signal. ([0044] “the processor 143 wakes up from the low energy state periodically (e.g., every 3, 4, 5, 6, 10, 12, etc.) seconds and checks in with the relay station 120 to see if there are any requests/commands.” [0127] “when the security relay station 120 receives instructions from the server 160 to update one or more operational parameters of the components of the security sensor 140, such as the sensitivity of the motion sensor 150n, activation or deactivation of the siren 155, activation
or deactivation of the smoke sensor 150a, etc., the security relay station 120 provisions the instructions to the security sensor 140 responsive to receiving a check-in signal from the security sensor 140 in a manner substantially similar to that described in FIG. 9.” The processor in low energy state also other components in the system in the low energy state or sleep state, which does not transmit the data to the security relay station, except the check in periodically transmitted to the relay station. Furthermore, the check in signals transmitted to the relay station when the processor is in the active state. In both states, such as a sleep state and an active state, the check-in signals are transmitted to the relay system periodically.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Herman by incorporating the teaching of Grabau that in both the enabled state and the disabled state the sensor will cause itself to periodically transmit via the transmitter to the control unit a heartbeat signal. They are all directed toward the security system. Grabau further improves upon Herman by incorporating periodically transmitting a wireless signal to the relay station in the active and sleep modes. As recognized by Grabau, the server sends instruction to update one or more operational parameters of the components of the sensors and a user sends instructions remotely to the sensors. ([0038], [0127]) By periodically checking the updates or the instructions remotely received for both states of the sensors, the sensors can be correctly updated with most recent operational parameters and perform the instructions in a timely manner. Therefore, it would be advantageous to incorporate the teaching of Grabau that in both the enabled state and the disabled state the sensor will cause itself to periodically transmit via the transmitter to the control unit a heartbeat signal in order to respond to the updates and perform instructions remotely received in a timely manner in both states.

Regarding claim 2, Herman in view of Grabau teaches all the limitations of the sensor of the claim 1, as discussed above.
Grabau teaches wherein, in the disabled state, the instructions cause the sensor to: disable, by the processor, the transmitter when not being used to transmit the heartbeat signal. ([0044] “If the processor 143 receives any requests/commands from the relay station 120, the sensor processes them and reports back to the relay station 120 with appropriate data. If there are not any, the processor 143 goes back to sleep.” [0045] “When disarmed, the processor 143 ideally places all possible the components 145, 148, 150, 155, etc., in sleep or off state as appropriate.” The processor periodically wakes up to transmit the check-in signals in the sleep state. The transmitter is not transmitting the data when the processor is in the sleep state, as shown in Fig. 2. Thus, in the sleep state, which is interpreted as the disabled state, the transmitter is not transmitting data or is in the idle state, which is interpreted as disable the transmitter when not being used to transmit the heartbeat signal.)

Regarding claim 4, Herman in view of Grabau teaches all the limitations of the sensor of claim 1, as discussed above.
Herman, as modified above, further teaches wherein, in the disabled state, the instructions cause the sensor to: ignore, by the processor, signals sent to the processor by the detector. ([0086] “the mode of the security system may be changed (e.g., from an away mode to a home mode), and one or more of the sensors 71, 72 may be disabled.” The disabled sensors in the home mode does not receive the instructions until the mode of operation changes to the away mode. Thus, signals sent by the processor to the detector is ignored.)

Regarding claim 5, Herman in view of Grabau teaches all the limitations of the sensor of claim 1, as discussed above.
Herman, as modified above, further teaches wherein the first signal comprises an operating status of a monitoring system. ([0122] “the security system may change the operating mode (e.g., from away mode to home mode).” As discussed above, the operating status of the security system including a mobile device with sensors and sensors are changed or transitioned between different operating modes based on the first signal, which is interpreted as the first signal comprises an operating status of a monitoring system.)

Regarding claim 6, Herman in view of Grabau teaches all the limitations of the sensor of claim 5, as discussed above.
Herman, as modified above, further teaches wherein the operating status of the monitoring system comprises an off status. ([0118] “The determined operating mode may be, for example, a home mode, a stay mode, an away mode, a vacation mode, a transition mode, or the like.” A home mode of the security system is interpreted as an off status.)

Regarding claim 7, Herman in view of Grabau teaches all the limitations of the sensor of claim 5, as discussed above.
Herman, as modified above, further teaches wherein the monitoring system comprises a security system, the control unit comprises a security panel, and the operating status of the monitoring system comprises an off status of the security system. ([0122] “the security system may change the operating mode (e.g., from away mode to home mode).” Fig. 1 62 UI [0033] “A user interface (UI) 62 may provide information (e.g., via a display device or the like) and/or receive input from a user of the sensor.”)

Regarding claim 8, Herman in view of Grabau teaches all the limitations of the sensor of claim 5, as discussed above.
Herman, as modified above, further teaches wherein the sensor comprises a motion detector, ([0029] “sensor types as disclosed herein may include motion, smoke, carbon monoxide, proximity, temperature, time, physical orientation, acceleration, location, and the like. A sensor can include, for example, a camera, a retinal camera, and/or a microphone.”) the monitoring system comprises a security system, the control unit comprises a security panel, and the operating status of the monitoring system comprises an armed-home status of the security system. ([0118] “The determined operating mode may be, for example, a home mode, a stay mode, an away mode, a vacation mode, a transition mode, or the like.” Fig. 1 62 UI [0033] “A user interface (UI) 62 may provide information (e.g., via a display device or the like) and/or receive input from a user of the sensor.”)

Regarding claim 9, Herman in view of Grabau teaches all the limitations of the sensor of claim 1, as discussed above.
Herman, as modified above, further teaches wherein the first signal comprises a command from the control unit to disable the sensor. ([0118] “The determined operating mode may be, for example, a home mode, a stay mode, an away mode, a vacation mode, a transition mode, or the like.” A home mode of the security system is interpreted as an off status.” ([0086] “the mode of the security system may be changed (e.g., from an away mode to a home mode), and one or more of the sensors 71, 72 may be disabled.”)
Regarding claim 10, Herman in view of Grabau teaches all the limitations of the sensor of claim 1, as discussed above.
Herman, as modified above, further teaches wherein the instructions further comprise instructions that causes the sensor to: receive, by the processor via the receiver, a second message from the control unit while the sensor is in the disabled state; and transition, by the processor, the sensor from the disabled state back to the enabled state in response to receiving the second message. ([0074] “the controller 73 may change the operating mode of the security system (e.g., from home mode to away mode).” When the security system receives the command from the controller to change the operating mode after changing the operating mode from home mode to away mode, which is interpreted as receive a second message from the control unit while the sensor is in the disabled state, the operating mode is changed or transitioned to the away mode or back to the enabled state.)

	Regarding claims 12, 13, and 15-21, the claims 12, 13, and 15-21 are the method claims of the apparatus claims 1, 2, and 4-10. The claims 12, 13, and 15-21 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Herman in view of Grabau teaches all the limitations of the claims 12, 13, and 15-21.

	Regarding claim 29, Herman teaches a detector for detecting a condition occurring proximate to the sensor, (Fig. 1 “Env. Sensor” [0032] “The sensor 60 may include an environmental sensor 61, such as a temperature sensor, smoke sensor, carbon monoxide sensor, motion sensor, accelerometer, proximity sensor, passive infrared (PIR) sensor, magnetic field sensor, radio frequency (RF) sensor, light sensor, humidity sensor, or any other suitable environmental sensor, that obtains a corresponding type of information about the environment in which the sensor 60 is located.” [0036] “One or more sensors 71, 72 may communicate via a local network 70, such as a Wi-Fi or other suitable network, with each other and/or with a controller 73. A mobile device 75 may have one or more sensors 28 (as shown in FIG. 4 and discussed below), and may communicate with the controller 73 and or the sensors 71, 72via the local network 70.” One or more sensors and a mobile device having one or more sensors detects the environmental information near the sensors.) a receiver for receiving wireless signals from a control unit, and a transmitter for sending a wireless signal to the control unit, comprising: receiving, via the receiver, a first signal from the control unit; ([0032] “A communication interface 63, such as a Wi-Fi or other wireless interface, Ethernet or other local network interface, or the like may allow for communication by the sensor 60 with other devices.” [0037] “One or more of the sensors 28 of the mobile device 75, may communicate via a local network 70 with the controller 73 and/or the one or more sensors 71, 72.” [0093] “The location request signal and the location signal can be Bluetooth signals, Bluetooth Low Energy (BTLE) signals, radio frequency (RF) signals, near field communications (NFC) signals, and the like.” A communication interface, such as a Wi-Fi, Ethernet, Bluetooth, RF, and NFC, transmit data collected by the mobile device and sensors to the controller. The controller also sends configure the sensors and command to change the operating modes. Thus, the communication interface and the network interface communicates to the controller using a wireless network.) and in response to receiving the first signal, transitioning the sensor from an enabled state to a disabled state; ([0069] “The controller 73 may change the mode of the security system according to, for example, whether the mobile device 75 is within a predetermined area, a home, and/or a building.” [0122] “the security system may change the operating mode (e.g., from away mode to home mode).” The controller connected with the sensor through the network change the operating mode of the security system, which includes the sensors and sensors of the mobile devices. Thus, in response to the signal or command received from the controller, the operating mode of the sensors and the security system are transitioned from the home mode to the away mode.) wherein in the enabled state the sensor will transmit via the transmitter the wireless signal to the control unit in response to the detector detecting the condition occurring proximate to the sensor, ([0121] “the mobile device 75…may transmit the captured data when the security system is in, for example, the stay mode, the away mode, and the vacation mode.” FIG. 5 120 “Determining whether a mobile device is located within a predetermined range of the security” 130 “Receiving sensor data collected by the mobile device according to the determined operating mode of the security system and the determined location of the mobile device.” In the stay mode, away mode, and the vacation mode, which is interpreted as in the enabled state, data from the sensor is transmitted via the interface using the wireless network, which is interpreted as the sensor will transmit via the transmitter the wireless signals. Data is collected by the sensors, which detect the condition occurring proximate to the sensor.) in the disabled state the detector is disabled. ([0086] “the mode of the security system may be changed (e.g., from an away mode to a home mode), and one or more of the sensors 71, 72 may be disabled.”)
	Grabau further teaches in both the enabled state and the disabled state the sensor will cause itself to periodically transmit via the transmitter to the control unit a heartbeat signal. ([0044] “the processor 143 wakes up from the low energy state periodically (e.g., every 3, 4, 5, 6, 10, 12, etc.) seconds and checks in with the relay station 120 to see if there are any requests/commands.” [0127] “when the security relay station 120 receives instructions from the server 160 to update one or more operational parameters of the components of the security sensor 140, such as the sensitivity of the motion sensor 150n, activation or deactivation of the siren 155, activation or deactivation of the smoke sensor 150a, etc., the security relay station 120 provisions the instructions to the security sensor 140 responsive to receiving a check-in signal from the security sensor 140 in a manner substantially similar to that described in FIG. 9.” The processor in low energy state also other components in the system in the low energy state or sleep state, which does not transmit the data to the security relay station, except the check in periodically transmitted to the relay station. Furthermore, the check in signals transmitted to the relay station when the processor is in the active state. In both states, such as a sleep state and an active state, the check-in signals are transmitted to the relay system periodically.)

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/13/2022, with respect to the rejections of claims 1, 2, 4-10, 12, 13, 15-21, and 23 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Herman to teach and Grabau. Herman teaches the security system with sensors, a mobile terminal with sensors and a controller to control the operating modes of the security system using sensor data. Grabau teaches a security sensor operating in different modes and transmitting periodical check-in signals from the sensor to the controller.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./Examiner, Art Unit 2187                                                                                                                                                                                                        

/JI H BAE/Primary Examiner, Art Unit 2187